IN THE SUPREME COURT OF TEXAS

                                 No. 09-0786

             IN RE  ODYSSEY HEALTHCARE, INC. AND GEORGE PORTILLO

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' motion to stay proceedings, filed September 18,  2009,
is granted.   All trial court proceedings  in  Cause  No.  2009-980,  styled
Guadalupe Morales v. Odyssey Healthcare, Inc. and George  Portillo,  in  the
County Court at Law No 5 of  El  Paso  County,  Texas,  are  stayed  pending
further order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.


            Done at the City of Austin, this October 09, 2009.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Jessica Hamby, Deputy Clerk